YALLIANT, J.
— This is an action of ejectment for land lying between the east line of blgcks 16 and 17 of Eiler’s survey of the former town- of C'arondelet, now blocks 3008 and 30091 of the city of St. Louis. The land, in dispute is an accretion to the original land in those blocks. The facts of this case are exactly like those in the case of the city of St. Louis v. St. Louis Blast Furnace Company, which we have just decided, and is reported at page 1 of this Report; except it is different property and a different defendant, except also that besides evidence locating and describing the land in dispute the plaintiff introduced in evidence only the Brown’s survey of the outboundaries of Carondelet made in 1834 which was in evidence in the Blast Furnace case. Plaintiff introduced no other evidence, but relied on that survey as its sole evidence of title. We said in the Blast Furnace case all that we have to say in respect of the effect of the Brown’s survey and we have now nothing to add. The trial court decided that under the evidence adduced the city of St. Louis had no title to the land in question. That decision was correct.
For the reasons given in the opinion in Blast Furnace case above mentioned the judgment in this cause is affirmed.
All concur.